DONOHOE, District Judge.
We have had under consideration the demurrers of the defendants, which, among other things, challenge the jurisdiction of this court over the persons of the defendants. Oral arguments have been had, and extensive written briefs have been filed.
We have arrived at the conclusion that the defendants are instrumentalities of the United States, created by Congress for the purpose of performing governmental functions ; that the United States is the real party in interest (see Reconstruction Finance Corporation v. Krauss, D.C., 12 F.Supp. 44, where cases dealing with the question are collected and discussed); that since the United States may not be sued without its consent, neither can the instrumentalities of the government be sued without permission of the Congress. No authority has been granted by Congress to sue these defendants in this jurisdiction, and consequently we hold that the court is without jurisdiction, and that it is incumbent upon the plaintiffs to prosecute their claim elsewhere in the mode and manner authorized.
The demurrers, and each of them, will be sustained, and the cause dismissed. Exception will be allowed.